 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Exhibit 10.27

 

AMENDMENT TO LICENSE AGREEMENT

 

THIS AMENDMENT, effective as of October 1, 2002 (the “Effective Date”), amends
that certain LICENSE AGREEMENT by and between BLUE MARTINI SOFTWARE, INC., a
Delaware corporation located at 2600 Campus Drive, San Mateo, California 94403,
and successor in interest to THE CYBRANT CORP., formerly known as eePrise Inc.
(“Blue Martini”), and ARRAY TECHNOLOGY A/S, a Danish company located at
Fruebjergvcj 3, DK-2100 Copenhagen, Denmark (“Array”), dated July 1, 1999 (the
“Agreement”).

 

The parties hereby amend the Agreement as follows:

 

1.    Development and Staffing. Section 4, Paragraph 3 of the Agreement is
deleted and replaced with the following:

 

  3   Each party will assign a primary technical point of contact, Which may be
updated by written notice.

 

Blue Martini’s initial primary technical point of contact is [ * ].

 

Array’s initial primary technical point of contact is [ * ].

 

Array Technology will continually enhance and improve the ADD following its own
schedule and timeframe. Blue Martini is entitled to all upgrades and new
products that result from such Array research and development activity [ * ].
Array will own and support all such enhancements and improvements, as well as
any derivative work from the ADB done by Array for Blue Martini as described
below.

 

Array will assign [ * ] full-time to address incoming requests from Blue Martini
related to the ADB. Array will accept requests from Blue Martini both that
relate directly to ADD itself, and that relate to (but fall outside) ADB itself.

 

Far Blue Martini-requested changes relating directly to ADB itself, Array, will
– if possible according to Array’s and Blue Martini’s mutual judgment –
implement these changes within the ADB runtime, the ADB compiler, or outside the
ADB, at its option, and will determine how the change implementations should be
designed. Array will provide Blue Martini with the Array product development and
release plans relating to these changes for Blue Martini’s review and comment.
Array will consider any comments from Blue Martini in good faith, and will try
reasonably and in good faith to align its delivery of these requests with Blue
Martini’s internal release schedule.

 

1.



--------------------------------------------------------------------------------

 

For Blue Martini-requested changes relating to, but falling outside, the ADB
itself, Array will implement the changes and will determine at its option how
the change implementations will be designed, but agrees to design them such that
they are compatible with the existing Blue Martini products to which the
requested changes are related. Array will provide Blue Martini with the Array
product development and release plans relating to these changes for Blue
Martini’s review and comment. Array will consider any comments from Blue Martini
in good faith, and will try reasonably and in good faith to align its delivery
of these requests with Blue Martini’s internal release schedule.

 

2.    Exclusivity Terms Revised. Section 4, Paragraph 5 and 6 of the Agreement
is deleted and replaced with the following.

 

  6   Blue Martini may obtain exclusivity (as defined in Section 3. Paragraph 1
of the Agreement) by paying, in advance, a quarterly royalty payment of US$[ * ]
(an “Exclusivity Payment”). Each Exclusivity Payment is due on or before the
first day of the quarter (e.g., January 1, for the first calendar quarter of the
year), except that the first Exclusivity Payment, covering the fourth calendar
quarter of 2002, is due within two (2) business days of the execution date of
this Amendment. The Exclusivity Payments will continue to [ * ], which may be
used for future license fee payments indefinitely (i.e., without expiration).

 

The initial exclusivity term is for [ * ], beginning on October 1, 2002 and
ending on [ * ]. At the end of the initial term and each term thereafter, the
exclusivity term will automatically renew for subsequent one-year terms. Array
may opt not to renew for a subsequent term by [ * ].

 

Array Technology may terminate the Agreement for breach under Section 6,
Paragraph 3 of the Agreement if Blue Martini fails to make one or more
Exclusivity Payments and the failure is not corrected within 30 days of written
notice of the breach. Blue Martini may terminate exclusivity at any time with
reasonable written notice of at least ninety (90) days.

 

3.    No Other Changes. All other terms and conditions of the Agreement continue
unchanged in fun force and effect.

 

BLUE MARTINI SOFTWARE, INC.

     

ARRAY TECHNOLOGY A/S

By: /s/ Robert Cell

     

By: /s/ Claus E. Jensen

Print Name:  Robert Cell

 

Title:  CFO

 

Date:  October 30, 2002

     

Print Name:  Claus E. Jensen

 

Title:  Board Member

 

Date:  October 29, 2002

 

 

 

 

 

2.



--------------------------------------------------------------------------------

 

           

By: /s/ Morten W.Vandborg

           

Print Name:  Morten W. Vandborg

 

Title:  Board Member

 

Date:  October 30, 2002

:

         

By:

 

/s/ Gert Moelle         

           

Print Name:  Gert Moelle

 

Title:  Managing Director

 

Date:  October 30, 2002

 

 

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3.